DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In regards to applicants’ arguments regarding the plurality of automation controllers:  while it is arguable that Bai et al has a plurality of automation controllers such as sensors and cloud interface, Bai et al does not expressly teach a plurality of automation controllers being arbitrates amongst. Muller teaches a plurality of automation controllers 8-10,17-18 that include request (however are sent from control device 5 to the plural controllers as opposed to from the controllers to the control device 5. This is known in the art as polling.  Thus, Muller’s control device does not perform arbitration and the destination is not expressly to a vehicle controller but to control devices 1 and 3.  The rejection is therefore relying upon previously cited Abe PN 2009/0118958 and newly cited Near et al PN 2014/0297117.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-9, 11, 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Near et al PN 2014/0297117 and Abe PN 2009/0118958 in view of Hoover et al PN 5,805,837
In regards to claims 1, 14:  Abe teaches an automation arbitration controller system (figure 2) for a material handling vehicle comprising: a plurality of automation controllers (21a, 21b, 21c): an automation arbitration controller (21d); a material handling vehicle controller (24): an automation communication bus (connection between 21a-21c) that connects the automation arbitration controller (21d) to the plurality of automation controllers (21a-21c), wherein the plurality of automation controllers are configured to send a plurality of automation requests (outputs to the arbitrator 21b Para [0061]) to the automation arbitration controller (21d) via the automation communication bus (connection between 21a-c and 21d), and wherein the automation arbitration controller (21d) is configured to arbitrate the plurality of automation requests by granting only one automation controller of the plurality of automation controllers control of the automation communication bus (selects the smallest target acceleration (Para [0064]) ; and a vehicle communication bus (link between 21d and 24a) that connects the automation arbitration controller (21d) to the material handling vehicle controller (24), wherein the material handling vehicle controller (24) is configured to receive one of the plurality of automation requests (the selected one from arbiter 21d) a from the automation arbitration controller (21d) via the vehicle communication bus (link from 21d to 24a) such that the one automation controller controls the material handling vehicle.  Abe teaches the communication bus is a plurality of point to point buses as opposed to a multidrop bus.  
Near et al teaches an automation controller system for a material handling vehicle (Fig 16-4) comprising: a plurality of automation controllers (the 4 “actuator controllers”): an automation gateway controller (communications gateway); a material handling vehicle controller (Vehicle ECU): an automation communication bus that connects the automation arbitration controller to the plurality of automation controllers (4B is an embodiment that uses plural point to point buses while 4D is an embodiment that uses a single multidrop bus. 16-116), wherein the plurality of automation controllers are configured to send a plurality of automation outputs  to the automation gateway controller (communications gateway) via the automation communication bus (16-116), and wherein the automation gateway controller is configured to send the plurality of automation outputs over the automation communication bus (16-116); and a vehicle communication bus (bus between the gateway and the Vehicle ECU) that connects the  automation gateway controller to the material handling vehicle controller (Vehicle ecu), wherein the material handling vehicle controller is configured to receive one of the plurality of automation outputs a from the automation gateway controller via the vehicle communication bus such that the one automation controller controls the material handling vehicle.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to either include an arbiter in the communications gateway of Near et al because this would have avoided collisions, or to have the Bus of Abe be a multidrop because this would have reduced wiring.
Both Near et al and Abe teach outputting data from the controllers for the final destination of the vehicle controller either through an arbiter or a gateway but neither expressly uses the term request. For the outputted data.  Hoover et al teaches that it is well known to use a request for outputting data to a destination using an arbiter.  It would have been obvious to include a request in the outputted data because this is the standard way an arbiter operates.
In regards to claim 2:  Abe teaches an object detecting sensor and the controller configured to determine if the vehicle match the expected speed (Para [0072]).
In regards to claim 5:  Abe teaches governing the operation of the vehicle performing a task.
In regards to claims 6, 9:  Abe teaches setting limits such as speed.
In regards to claims 7, 17:  Abe teaches using priority (selecting the “smallest target acceleration” (Para [0064] and also prioritizes drivers will (Para [0077]).  Abe does not teach using round robin or first come first serve arbitration.  Both round robin and first come first serve priority are common arbitration schemes.  Hoover et al teaches round robin. 
In regards to claims 8, 15:  Abe teaches selecting the smallest target acceleration which would be the most conservative/ restrictive.
In regards to claim 16:  The purpose of arbitrating is for requests received concurrently.
Claims 3, 12-13, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Near et al PN 2014/0297117 and Abe PN 2009/0118958 in view of Hoover et al PN 5,805,837 as applied to claim 1 above, and further in view of Bai et al PN 2018/0196443.
In regards to claim 3:  Abe teaches identifying positional data (Para [0061],0070],[0072]) of detected objects and calculating relative speed using this data.  Near et al teaches using position sensing relative to displacement and controlling any one of the motors position, rotational velocity, torque, or other controllable parameter.  While both Abe and Near et al teach using position data of nearby objects neither expressly teaches the position data is of the vehicle.  Bai et al teaches global positioning of the vehicle (Para [0033]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use position of the vehicle because this would have given an easy baseline for calculating relative position.
In regards to claim 12-13:  Bai et al teaches automatic mode. Bai et al also teaches a user interface thus manual control as well.
In regards to claims 18, 20: Bai et al teaches user control. Bai et al does not expressly state the automatic control cannot override the manual control. It would have been obvious to a person of ordinary skill in the art to prevent automatic control from being able to override manual control because this would have increased safety due to automation errors.  Bai et al does not teach setting the mode on initialization.  Official notice is taken that setting a mode on initialization is common such in a car cruise control.
In regards to claim 19:  Abe teaches a limiting mode.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Near et al PN 2014/0297117 and Abe PN 2009/0118958 in view of Hoover et al PN 5,805,837 as applied to claim 1 above, and further in view of Franzen et al PN 2013/0236279.
In regards 4:  Abe’s vehicle control only appears to be in regards to breaking and acceleration including vehicle following (Para [0058]) however the vehicle following still appears to have a driver controlling the steering and is only for maintaining a constant distance.  Abe does not teach automatic navigation Franzen et al teaches Para [0006] “The means for automated or driverless control of the vehicles include a freely programmable path selection system able to guide each vehicle along pre-programmed positions in the quay area without guide tracks. Each vehicle is provided with a navigation device to determine the path to take and to compare this path with the desired path”  It would have been obvious to include automatic navigation because this would have allowed for driverless control.
Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Near et al PN 2014/0297117 and Abe PN 2009/0118958 in view of Hoover et al PN 5,805,837 as applied to claim 1 above, and further in view of Amemura PN 2019/0283909.
In regards to claim 10:  Abe teaches arbitrating based on priority.  Abe does not teach arbitrating based on operational mode.  Amemura teaches a robotic arm using arbitration and arbitrating with the priority being based on the operational mode (Para [0109]).  It would have been obvious to base priority on the operational mode because this would have allowed different modes of operation of the vehicle such as speed vs gas savings.
In regards to claim 11:  Abe teaches giving the driver control or having the system control operation thus a control mode.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R MYERS whose telephone number is (571)272-3639. The examiner can normally be reached M-F telework W arrive 7-8 leave 4-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbaszadeh Jaweed can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Paul R. MYERS/            Primary Examiner, Art Unit 2187